DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 3/7/2022, with respect to rejections under 35 USC 101 have been fully considered and are persuasive. The 35 USC 101 rejection of claims 1-12 has been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112 have been fully considered and are persuasive.  The 35 USC 112  of claims 1-12 has been withdrawn. 
Applicant's arguments regarding claim 1 on Page 12, Paragraph 1, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Xiang teaches “perform, based on the determination that the kind of the particular moving object indicated by the vehicle information and the road type indicated by the road information are associated with each other in the records of the memory, image recognition based on the image information acquired from the particular moving object” in Paragraph 0038 wherein the image analysis unit 132 analyzes the image acquired by the image acquisition unit 130 of the vehicles traveling on roads, and the results of the analysis are transmitted to the information processing device (center) 150 as the probe information, to thereby improve the map information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video conferencing system, as taught by Ramasamy, using the movement space information processing system, as taught by Xiang, for the purpose of improving map information and improving spatial information regarding a space through which the vehicle travels, in this case, road map information (see Paragraph 0033 and 0038 of Xiang).
Applicant's arguments regarding the recitation of "memory [that] includes records therein associating the plurality of road types with the plurality of kinds of moving objects" of claim 1 at the bottom of Page 12 have been fully considered but are not persuasive.
Ramasamy teaches a "memory [that] includes records therein associating the plurality of road types with the plurality of kinds of moving objects" in Paragraph 0033-34 wherein the data store 784 may also store lane information associated with one or more roads. For example, the lane definition server 782 may dynamically-define one or more lanes for a road and store such information in the data store 784, or maintain such lane information within a memory of the lane definition server 782. In some examples, the data store 784 may comprise a large amount of lane information for a road. For example, a lane management system may manage a portion of an interstate highway extending for fifty miles. Over such a distance, the highway may have a large number of dynamically-defined lanes having different lengths and widths, different speed limits, construction zones, etc...A width of a lane indicates the distance between a left edge of a lane and a right edge of a lane on a road surface. The width may be based on a width of one or more vehicles and one or more buffer areas...Buffer areas may be of differing sizes, and may be determined based on the type(s) of vehicle(s) expected to use the lane, a driving mode of such vehicle(s), an expected speed of such vehicle(s), or other factors. For example, the lane definition server 782 may employ 36 inch buffer areas when defining lanes to accommodate vehicles operated in a manual driving mode, or for large vehicles, such as semis or other heavy equipment.
Applicant's arguments regarding the determining and performing steps recited in claim 1 on Page 13, Paragraph 1, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Xian teaches “determine, based on the records stored in the memory associating the plurality of road types with the plurality of kinds of moving objects, whether the kind of the particular moving object indicated by the vehicle information and the road type indicated by the road information are associated with each other” in Paragraph 0036 wherein the information processing device 150 receives vehicle-side information corresponding to the moving-body information item from a large number of vehicles 111, 112, 113, and the like at predetermined intervals. Thus, the information processing device 150 may hereinafter simply be referred to as the center 150 of the movement space information processing system 200 when the information processing device 150 is referred to in association with a relationship with the vehicle; see also Paragraph 0037 wherein the information processing device 150 includes a second communication unit 151 communicating with each of the vehicles via an antenna 154, a CPU 160 performing, via the second communication unit 151, various types of control such as identification of the vehicles, a memory 170 storing data and programs used by the CPU 160 to operate, an external storage device 171 storing a vehicle database (hereinafter referred to as the vehicle DB) in which information regarding the vehicles for information exchanging is aggregated, an external storage device 172 storing a map database (map DB) that is also to be improved, and the like). 
Xiang also teaches “perform, based on the determination that the kind of the particular moving object indicated by the vehicle information and the road type indicated by the road information are associated with each other in the records of the memory, image recognition based on the image information acquired from the particular moving object” in Paragraph 0038 wherein the image analysis unit 132 analyzes the image acquired by the image acquisition unit 130 of the vehicles traveling on roads, and the results of the analysis are transmitted to the information processing device (center) 150 as the probe information, to thereby improve the map information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video conferencing system, as taught by Ramasamy, using the movement space information processing system, as taught by Xiang, for the purpose of improving map information and improving spatial information regarding a space through which the vehicle travels, in this case, road map information (see Paragraph 0033 and 0038 of Xiang).
Regarding applicant’s statements on Page 13 Paragraphs 2-3 and Page 14 Paragraph 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is also noted that the features upon which applicant relies (i.e., Page 13, Paragraph 3) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s arguments on Page 14 Paragraphs 2-3, see the discussion above. For at least these reasons, claims 1-12 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy (US20170371337A1) in view of Xiang (US20210225183A1) and in further view of Takeuchi (JP2018028489A).
Regarding claim 1, Ramasamy teaches a road management system, comprising: a plurality of roads with each road of the plurality of roads having one of a plurality of road types, the plurality of roads including at least a first road having a first type and a second road having a second type (see Paragraph 0029 wherein a lane management system 780 for a metropolitan area may comprise a large number of servers capable of managing a large number of roads and vehicles. Further, different lane management systems 780 may manage different types of roads, e.g., highways, city streets, residential neighborhoods, etc., or may have overlapping geographic responsibility);
a plurality of moving bodies with each moving body of the plurality of moving bodies respectively traveling on one of the plurality of roads (see Paragraph 0030 wherein the lane management system 780 maintains information about vehicles travelling on roads under the management of the lane definition server 782), and each moving body respectively having vehicle information indicating a kind of moving body, 
a camera configured capture image information indicating images of surroundings of the moving object (see Paragraph 0022 wherein one or more such sensors may be configured to detect physical lane markers, such as indicators (e.g., stripes) painted on the road surface (corresponds to surrounding of the moving object), or material embedded within the road surface, such as ferromagnetic materials, which may provide information to the computing device 510 that may be used to maintain a lane of travel, e.g., based on detections of lane boundaries, or change lanes sensors 540 may comprise proximity sensors configured to detect other vehicles (corresponds to moving object). Example sensors may include image sensors (corresponds to capturing image information), ultrasound range sensors, laser range sensors, radar, or other suitable proximity sensors);
and road information indicating a road type from the plurality of road types on which each of moving body is traveling along, wherein the kind of moving body being one of a plurality of kinds of moving bodies including at least a first kind of moving body and a second kind of moving body (see Paragraph 0030 wherein the lane management system 780 maintains information about vehicles travelling on roads under the management of the lane definition server 782. For purposes of this example, the lane definition server 782 is configured to manage the road 100 shown in FIG. 7, however, it may also be configured to manage other roads as discussed above. The data store 784 maintains records associated with vehicles travelling on the road 100 managed by the lane management system 780. In this example, the vehicle information comprise information associated with dimensions of respective vehicles. For example, vehicle information may comprise a year, make, and model of a vehicle, which may be used to access length, width, and height information for the vehicle. Other suitable information may include actual dimensions of a vehicle received from the vehicle, such as length, width, or height measurements, weight of the vehicle, number of wheels (e.g., motorcycle, car, tractor trailer, etc.), or a vehicle identifier that can be used to access vehicle-specific information. For example, a vehicle identifier may comprise a vehicle identifier corresponding to a particular year, make, and model of the vehicle, or it may comprise a previously-assigned vehicle identifier that is associated with vehicle information previously stored in the data store 484, such as length, width, or height information);
a road management device configured to perform an analysis on at least a particular road of the plurality of roads using information acquired from at least a particular moving body of the plurality of moving bodies moving along the particular road, the road management device having a memory and one or more processors that execute computer-executable instructions stored in the memory (see Paragraph 0030 wherein  the lane management system 780 maintains information about vehicles travelling on roads under the management of the lane definition server 782. For purposes of this example, the lane definition server 782 is configured to manage the road 100 shown in FIG. 7, however, it may also be configured to manage other roads as discussed above. The data store 784 maintains records associated with vehicles travelling on the road 100 managed by the lane management system 780), 
the memory further includes records therein associating the plurality of road types with the plurality of kinds of moving objects (see Paragraph 0033-34 wherein the data store 784 may also store lane information associated with one or more roads. For example, the lane definition server 782 may dynamically-define one or more lanes for a road and store such information in the data store 784, or maintain such lane information within a memory of the lane definition server 782. In some examples, the data store 784 may comprise a large amount of lane information for a road. For example, a lane management system may manage a portion of an interstate highway extending for fifty miles. Over such a distance, the highway may have a large number of dynamically-defined lanes having different lengths and widths, different speed limits, construction zones, etc...A width of a lane indicates the distance between a left edge of a lane and a right edge of a lane on a road surface. The width may be based on a width of one or more vehicles and one or more buffer areas...Buffer areas may be of differing sizes, and may be determined based on the type(s) of vehicle(s) expected to use the lane, a driving mode of such vehicle(s), an expected speed of such vehicle(s), or other factors. For example, the lane definition server 782 may employ 36 inch buffer areas when defining lanes to accommodate vehicles operated in a manual driving mode, or for large vehicles, such as semis or other heavy equipment), wherein the one or more processors execute the computer-executable instructions to cause the road management device to:
 acquire, from the particular moving object, the image information indicating the images of surroundings of the particular moving object (see Paragraph 0022 wherein one or more such sensors may be configured to detect physical lane markers, such as indicators (e.g., stripes) painted on the road surface (corresponds to surrounding of the moving object), or material embedded within the road surface, such as ferromagnetic materials, which may provide information to the computing device 510 that may be used to maintain a lane of travel, e.g., based on detections of lane boundaries, or change lanes sensors 540 may comprise proximity sensors configured to detect other vehicles (corresponds to moving object). Example sensors may include image sensors (corresponds to capturing image information), ultrasound range sensors, laser range sensors, radar, or other suitable proximity sensors).
Ramasamy fails to explicitly teach the road information indicating the road type in the images and the vehicle information indicating the kind of the moving body; determine, based on the records stored in the memory associating the plurality of road types with the plurality of kinds of moving objects, whether the kind of the particular moving object indicated by the vehicle information and the road type indicated by the road information are associated with each other; perform, based on the determination that the kind of the particular moving object indicated by the vehicle information and the road type indicated by the road information are associated with each other in the records of the memory, image recognition based on the image information acquired from the particular moving object; and perform the analysis on the particular road using a result of image recognition, including at least one of analytical processing as to whether a surface of the particular road has a hole, and obstacle, or a crack and analytical processing as to a congestion level of a sidewalk of the particular road. 
However, Xiang teaches the road information indicating the road type in the images (see Paragraph 0038 wherein the image analysis unit 132 analyzes the image acquired by the image acquisition unit 130 of the vehicles traveling on roads, and the results of the analysis are transmitted to the information processing device (center) 150 as the probe information, to thereby improve the map information. In other words, the map information as used herein is not a simple map as a road map but map information including the positions and types of lanes, the positions and types of landmarks such as traffic lights and road signs, and the contents of the landmarks. Specifically, such map information corresponds to spatial information aggregating information related to a space through which the moving bodies moves; see also Paragraph 0080 wherein the image captured by the image acquisition unit 130 includes planimetric features. The image analysis unit 132 analyzes pre-registered objects in the image and extracts the objects from the image. As illustrated in FIG. 11, the planimetric features extracted in the embodiment include a billboard, a traffic light, a road sign, a pole, a stop line, a crosswalk, and the like. Of course, more or fewer planimetric features may be registered and extracted. In the example illustrated in FIG. 11, the planimetric features are related to the passage of the vehicle or provided in close proximity to the road, but may include structures such as a bridge, a tunnel, a tollbooth, and a service area, the shapes of the earth's surface and characteristic objects such as a lake or a reservoir, a river, a hill, and a large tree, and the like),
 and the vehicle information indicating the kind of the moving body (see Paragraph 0091 wherein the representative vehicle acquires and analyzes an image of the region SZ in front of the vehicle and transmits the vehicle-side information including the own vehicle position and the probe information including the static information obtained by the analysis as described above, and the center 150 receives the vehicle-side information and executes the map improvement processing);
determine, based on the records stored in the memory associating the plurality of road types with the plurality of kinds of moving objects, whether the kind of the particular moving object indicated by the vehicle information and the road type indicated by the road information are associated with each other (see Paragraph 0036 wherein the information processing device 150 receives vehicle-side information corresponding to the moving-body information item from a large number of vehicles 111, 112, 113, and the like at predetermined intervals. Thus, the information processing device 150 may hereinafter simply be referred to as the center 150 of the movement space information processing system 200 when the information processing device 150 is referred to in association with a relationship with the vehicle; see also Paragraph 0037 wherein the information processing device 150 includes a second communication unit 151 communicating with each of the vehicles via an antenna 154, a CPU 160 performing, via the second communication unit 151, various types of control such as identification of the vehicles, a memory 170 storing data and programs used by the CPU 160 to operate, an external storage device 171 storing a vehicle database (hereinafter referred to as the vehicle DB) in which information regarding the vehicles for information exchanging is aggregated, an external storage device 172 storing a map database (map DB) that is also to be improved, and the like);
perform, based on the determination that the kind of the particular moving object indicated by the vehicle information and the road type indicated by the road information are associated with each other in the records of the memory, image recognition based on the image information acquired from the particular moving object (see Paragraph 0038 wherein the image analysis unit 132 analyzes the image acquired by the image acquisition unit 130 of the vehicles traveling on roads, and the results of the analysis are transmitted to the information processing device (center) 150 as the probe information, to thereby improve the map information);
and perform the analysis on the particular road using a result of image recognition, including at least one of analytical processing as to whether a surface of the particular road has a hole, and obstacle, or a crack (see Paragraph 0080 wherein the image captured by the image acquisition unit 130 includes planimetric features. The image analysis unit 132 analyzes pre-registered objects in the image and extracts the objects from the image. As illustrated in FIG. 11, the planimetric features extracted in the embodiment include a billboard, a traffic light, a road sign, a pole, a stop line, a crosswalk, and the like. Of course, more or fewer planimetric features may be registered and extracted. In the example illustrated in FIG. 11, the planimetric features are related to the passage of the vehicle or provided in close proximity to the road, but may include structures such as a bridge, a tunnel, a tollbooth, and a service area, the shapes of the earth's surface and characteristic objects such as a lake or a reservoir, a river, a hill, and a large tree, and the like), analytical processing as to whether a structure on the particular road has damage (see Paragraph 0071 wherein the image GP1 contains an image D1 indicating a road shoulder, an image D2 of a solid line provided inward of the road shoulder and indicating a road edge, an image D3 of a dashed line provided between the travelling lanes, an image D4 of a solid line indicating a road edge on the median strip side, an image D5 of a road sign provided near the road shoulder, an image D6 of a traffic light, and an image D7 of a billboard. The image analysis unit 132 analyzes the images to extract data as illustrated in FIG. 9; see also Paragraph 0088 wherein data 5 indicating a road sign is represented as DCJ (3, x, y, z)1−n. Unlike the segment, in the present embodiment, the data format of the planimetric feature is predetermined for each type of planimetric feature. For example, for the road sign, the data format includes the absolute coordinates of a central point, a radius from the center, and the like. Additionally, for the traffic light, the data format includes the absolute coordinates of each of the points of a polygon expressing an outer diameter, the number of traffic lights, the direction of an arrow, and the like. Note that the data may additionally include text data. The text data includes, in a case where the road sign includes numbers or characters, the numbers or characters subjected to character recognition, and for the billboard, characters on the billboard subjected to character recognition, and the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video conferencing system, as taught by Ramasamy, using the movement space information processing system, as taught by Xiang, for the purpose of improving map information and improving spatial information regarding a space through which the vehicle travels, in this case, road map information (see Paragraph 0033 and 0038 of Xiang).
Ramasamy and Xiang fail to explicitly teach and analytical processing as to a congestion level of a sidewalk of the particular road.
However, Takeuchi teaches analytical processing as to a congestion level of a sidewalk of the particular road (see Paragraph 0073 wherein the position estimating unit 22 performs image analysis of the captured image acquired by the image acquiring unit 21 using a known method, for example, so that the environmental condition (the time zone, the weather, the roadway and conditions related to congestion degree of sidewalk etc.) may be determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video conferencing system, as taught by Ramasamy, with the movement space information processing system, as taught by Xiang, using the image acquiring unit to determine the congestion degree of sidewalk functionality, as taught by Takeuchi, for the purpose of suppressing a decrease in position estimation accuracy due to a change in environmental conditions around a moving body when estimating a position of a moving object based on an image captured by a camera mounted on a moving body a position estimating apparatus and the like (see Paragraph 0006 of Takeuchi).
Regarding claim 3, Ramasamy teaches the road management system according to claim 1, wherein the first type  is a type of road whose width is narrower than a road width threshold, and the second type  is a type of road whose width is wider than the road width threshold (see Paragraph 0053 for the lane management system 782 that defines a lane based on the width and driving mode of the requesting vehicle. In an autonomous driving mode, a vehicle may be more capable of maintaining a lane position than a vehicle operating in a manual driving mode, thus, a lane width may be narrower for autonomously-operated vehicles than for manually-operated vehicles. Thus, in this example, the lane definition server 782 determines a lane width by adding a small buffer area or 24 inches to the width of the car, one on either side of the vehicle. Thus, the defined lane width in this example is 10.25 feet. In some examples, the lane definition server 782 may be configured to use different buffer area sizes based on the vehicle information or the road information as discussed above).
Regarding claim 4, the road management system according to claim 1, wherein the first type  is a type of road not having a median strip, and the second type  is a type of road having the median strip (see Paragraph 0035 for lane information may comprise a length in some examples because a lane may not stretch the entire length of a road, but may only accommodate a single car or a group of cars, or may be defined for a specific localized purpose, such as a turn lane or a median).
Regarding claim 5, the road management system according to claim 1, wherein the first type  is a type of road where a maximum speed is set to a first speed, and the second type is a type of road where the maximum speed is set to a second speed faster than the first speed (see Paragraph 0094 for In some examples, the computing device 510 may select a lane based on a speed of travel of the vehicle and the speed of travel of one or more vehicles in the defined lanes being within a threshold speed of each other, e.g., within 5 miles per hour; see also Paragraph 0077 for the autonomous driving function determines to pass the truck 142 based on the road's speed limit and the speed of the vehicle 140).  
Regarding claim 6, the road management system according to claim 1, wherein the first kind moving body is a two-wheeled vehicle, and the second kind moving body is a four or more-wheeled vehicle (see Paragraph 0030 for other suitable information may include actual dimensions of a vehicle received from the vehicle, such as length, width, or height measurements, weight of the vehicle, number of wheels (e.g., motorcycle, car, tractor trailer, etc.), or a vehicle identifier that can be used to access vehicle-specific information).  
Regarding claim 7, the road management system according to claim 1, wherein the plurality of kinds of moving bodies further includes a third kind of moving body, a fourth kind of moving body, a fifth kind of moving body, and a sixth kind of moving body (see Paragraph 0030 for In some examples, a vehicle record may comprise a vehicle type, such as sedan, hatchback, SUV, pickup truck, hybrid or electric vehicle, high-efficiency vehicle, emergency vehicle (e.g., police car, fire engine, ambulance, etc.), tractor-trailer, motorcycle, or other vehicle type, or it may include information such as a mode of operation, such as manual mode, semi-autonomous, autonomous, emergency, patrol, etc.; see also Paragraph 0062 and Figure 10 for traffic on the road 1000 that is heavy and the lane management system 782 has defined one lane 1030 size for use by semis 1044 a-c and two lanes 1010, 1020 sized for passenger cars 1040 a-b, 1042 a-b. In this example, the lane management system 782 has established extended travel lanes accommodating multiple vehicles), 
the one or more processors execute the computer-executable instructions to cause the road management device to perform the analysis on the particular road in a first time slot and a second time slot (see Paragraph 0039 for in some implementations, dynamically defining at least one lane for a road based on road information and vehicle information includes defining the at least one lane for the road at a given point in time based on appropriate road information and vehicle information relevant at the given point in time and subsequently defining the at least one lane for the road differently at a subsequent point in time), 
and more specifically, performs the analysis on the first road type in the first time slot using third information acquired by a third moving body having the third kind of moving body, performs the analysis on the first road type in the second time slot using fourth information acquired by a fourth moving body having the fourth kind of moving body, performs the analysis on the second road type in the first time slot using fifth information acquired by a fifth moving body having the fifth kind of moving body, and performs the analysis on the second road type in the second time slot using sixth information acquired by the sixth moving body having the sixth kind of moving body (see Paragraph 0039 for in some implementations, dynamically defining at least one lane for a road based on road information and vehicle information includes defining the at least one lane for the road at a given point in time based on appropriate road information and vehicle information relevant at the given point in time and subsequently defining the at least one lane for the road differently at a subsequent point in time. Examples of road and vehicle information are provided above. However, additional considerations may be used as well, such as time of day, day of the week (e.g., weekday versus weekend), season, scheduled special events (e.g., a concert or sporting event), etc. Such a dynamic definition may be performed by the lane management system 780 or by a vehicle traveling on a road).  
Regarding claim 8, the road management system according to claim 1, wherein the one or more processors execute the computer- executable instructions to cause the road management device to:  determine the particular kind of the particular moving body based on the information acquired from the particular moving body as a kind of moving body determination result (see Paragraph 0030 for other suitable information may include actual dimensions of a vehicle received from the vehicle, such as length, width, or height measurements, weight of the vehicle, number of wheels (e.g., motorcycle, car, tractor trailer, etc.), or a vehicle identifier that can be used to access vehicle-specific information. For example, a vehicle identifier may comprise a vehicle identifier corresponding to a particular year, make, and model of the vehicle, or it may comprise a previously-assigned vehicle identifier that is associated with vehicle information previously stored in the data store 484, such as length, width, or height information);  5
determine the particular road type of the particular road moved along by the particular moving body based on the information acquired from the particular moving body as a road type determination result (see Paragraph 0031 for example, vehicle information may include a vehicle driving mode, a location, a direction of travel, an associated road, or a lane of travel; see also Paragraph 0049 for at block 820, the lane definition server 782 accesses road information for the road 100. In this example, the lane definition server 782 accesses information for the road associated with the request received from the vehicle. The request included a location and a direction of travel, thus the lane definition server 782 accesses road information based on the location);
and perform the analysis based on the kind of moving body determination result and a road type determination result (see Paragraph 0051 and Figure 8A, block 830, which is based on the block 810 and 820, for the lane management system 780 defines at least one lane for the road based on the vehicle information and the road information. In this example, the lane definition server 782 defines a lane for the road 100 to accommodate the requesting vehicle).  
Regarding claim 9, the road management system according to claim 8, wherein the memory stores records therein associating the particular kind of moving body with more than one road type of the plurality of road types (see Paragraph 0030-31 for a vehicle record may comprise a vehicle type, such as sedan, hatchback, SUV, pickup truck, hybrid or electric vehicle, high-efficiency vehicle, emergency vehicle (e.g., police car, fire engine, ambulance, etc.), tractor-trailer, motorcycle, or other vehicle type, or it may include information such as a mode of operation, such as manual mode, semi-autonomous, autonomous, emergency, patrol, etc...In some examples, other vehicle information may be stored by the data store 784. For example, vehicle information may include a vehicle driving mode, a location, a direction of travel, an associated road, or a lane of travel; see also Paragraph 0033 for the data store 784 may also store lane information associated with one or more roads. For example, the lane definition server 782 may dynamically-define one or more lanes for a road and store (corresponds to recording) such information in the data store 784, or maintain such lane information within a memory of the lane definition server 782),
wherein, in the case that the particular kind of moving body matches any of the more than one road type based on the records stored in the memory, the one or more processors execute the computer-executable instructions to cause the road management device to perform the analysis on the particular road, using the information acquired from the particular moving body (see Paragraph 0021 for in some implementations, computing device 510 in the vehicle 500 can be configured to access vehicle information for vehicle 500, access road information for a road, and dynamically define at least one lane for the road based on the road information and the vehicle information. For example, computing device 510 may access processor-executable program code stored on a non-transitory computer-readable medium, the program code configured to cause a processor to access vehicle information for vehicle 500, access road information for a road, and dynamically define at least one lane for the road based on the road information and the vehicle information). 
Regarding claim 10, the road management system according to claim 8, wherein the memory stores records therein associating the particular road type with more than kind of moving body of the plurality of kinds of moving bodies, wherein, in the case that the particular type of road matches any of the more than one kind of moving body based on the records stored in the memory, the one or more processors execute the computer-executable instructions to cause the road management device to perform the analysis for the particular kind of the moving body, using the information acquired from the particular moving body (see Paragraph 0021 for some implementations, computing device 510 in the vehicle 500 can be configured to access vehicle information for vehicle 500, access road information for a road, and dynamically define at least one lane for the road based on the road information and the vehicle information. For example, computing device 510 may access processor-executable program code stored on a non-transitory computer-readable medium, the program code configured to cause a processor to access vehicle information for vehicle 500, access road information for a road, and dynamically define at least one lane for the road based on the road information and the vehicle information).  
Regarding claim 11, the road management system according to claim 1, wherein the road management system further includes a communication device that transmits moving body designation information designating a specific kind of the moving body of the plurality of kinds of moving bodies and a request signal requesting transmission of the image information, the road information, and the vehicle information (see Paragraph 0045 for in some examples, to access vehicle information, the lane management system 780 may transmit a message to vehicles travelling on the road 100 and request responses from vehicles within 500 feet of a particular location, such as the location extracted from the requesting vehicle's lane management request, a location of an accident or other emergency, a location of an emergency vehicle (either in transit, or stationary), a location of a construction zone, or others. In this example, the request includes a request for vehicle dimension information; a vehicle year, make, and model; a vehicle identifier; or other information that may be used to determine a size of a responding vehicle. In response to the request, the lane management system 780 may then receive vehicle information from vehicles within the area specified in the request).
Regarding claim 12, the road management system according to claim 11, wherein the memory stores records therein associating the particular kind of moving body with more than one road type of the plurality of road types,  the one or more processors execute the computer-executable instructions to cause the road management device to perform: a processing specifying which road type the analysis is to be performed on (see Paragraph 0052 for based on the accessed road information, the lane definition server 782 determines that the entire road surface is configured for a single direction of travel, which is the same direction of travel as the requesting vehicle, that no other lanes have been defined for the road 100 at the location identified by the requesting vehicle, and that no other vehicles are located within 500 feet of the location identified by the requesting vehicle. Based on the accessed vehicle information and road information, the lane definition server 782 defines a lane for the requesting vehicle);
and a processing in which the particular kind of moving body associated with thesee Paragraph 0053 for the lane management system 782 defines a lane based on the width and driving mode of the requesting vehicle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanehara (US20190197886A1) teaches an autonomous mobile object includes a sensor unit configured to sense the condition of a road, an operation controller configured to cause the autonomous mobile object to move autonomously on the basis of an operation command, an obtainer configured to obtain surveyed place data, which is information about a surveillance target place and data relating to a method of surveillance associated with each other, and an information collector configured to collect information about the condition of the surveillance target place by the sensor unit when the autonomous mobile object reaches the surveillance target place while travelling on the basis of the operation command.
Shinichi (JP2018017102A) teaches an information processing apparatus includes: an image acquisition unit which sequentially acquires images captured by an imaging apparatus mounted on a moving body moving along a surface, and obtained by imaging an area including the surface; a state determination unit which generates information formed by associating state information indicating the state of a surface in each of the images acquired by the image acquisition unit with position information indicating the position of the surface; and a display unit which displays the state information indicating the state of the surface located in the position and the image including the surface, in association with each other, in the position indicated by the position information, on a map
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665